Citation Nr: 1417489	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-09 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Brecksville, Ohio


THE ISSUE

Entitlement to payment or reimbursement of $1,823.79 for medical care provided by private providers on June 1, 2010.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran is reported to have served on active duty from February 1970 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued by letter in September 2010 of a Department of Veterans Affairs (VA) Medical Center (VAMC) in Brecksville, Ohio.

In December 2011, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for the cost of emergency medical care he received at MidCentral Health System on June 1, 2010.  The cost includes a bill from the hospital for $1,084.79 and for $739.00 from Mid Ohio Emergency Physicians, which provided the physician's care.  The total amount sought by the Veteran is $1,823.79.  In the September 2010 decision letter, and statement of the case issued in January 2011, the Veteran was advised that reimbursement had been denied based on findings that he had sought non-emergent care, and that a VA facility had been feasibly available at the time.  After a review of the record, the Board finds that further development is needed prior to appellate consideration.

First, the Board has determined that there is no documentation of the Veteran's service in the available file.  Upon remand, either the Veteran should provide, or VA obtain a copy of his DD-214, or other documentation establishing the Veteran's service.  

Section 1728(a) provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The VAMC determined that the Veteran is not service connected for any disability.  The Veteran has not provided any evidence or assertion of a service-connected disability, but it is not clear from the file that he agrees he is not service connected for any disability.  It is also not clear how the VAMC concluded the Veteran is not service connected for any disability.  On remand, the VAMC should associate any claims file in the possession of the appropriate RO, or documentation that the Veteran is not service connected.  

As to § 1725, the Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  To be eligible for reimbursement, the Veteran has to meet all nine requirements set forth in 38 C.F.R. § 17.1002.  

One requirement is that the Veteran be enrolled in the VA health care system and has received medical services under the authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of emergency treatment by a non-VA provider.  38 C.F.R. § 17.1002 (d).  In the instant case, the Veteran states he received VAMC medical care in the immediate 24 month period prior to June 2010.  However, he has provided no specific information in this regard.  There is no documentation in the file confirming this assertion.  Therefore, upon remand, the Veteran should be afforded an opportunity to provide the dates and places of treatment at a VAMC, or affiliated outpatient clinic, within the 24 month period prior to June 2010.  

Section 1725 also requires that the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  38 U.S.C.A 1725 (d).  
In addition, reimbursement requires that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).  38 U.S.C.A 1725 (e).

Both § 1725 and § 1728 require that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  A remand is required to obtain a medical opinion as to whether the care that the Veteran received at MidCentral Health System was rendered in a medical emergency as defined by controlling laws and regulations (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and/or an attempt to use the VA Medical Center beforehand would not have been considered reasonable by a prudent layperson).  In a similar manner, a medical opinion would be helpful in determining whether a VA or other Federal facility was feasibly available given the existing medical symptoms and status.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the dates and places of all VA treatment received during the period from June 2008 to June 2010.  Upon receipt of the requested information, obtain and associate with the file all identified VA medical records of treatment of the Veteran at any VAMC and associated outpatient clinics during the period from June 2008 to June 2010.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  The Veteran should provide or VA obtain a copy of the Veteran's DD 214 or other documentation detailing the character and length of the Veteran's service.  

3.  Obtain from the RO with jurisdiction any documentation of service-connected disabilities and associate any existing claims file of the Veteran.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the current file.

4.  As to the claim for reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, the VAMC should make a specific, documented finding as to whether the Veteran met any one of the following criteria: 

i.  The care was rendered for a service-connected disability;

ii.  The care was rendered for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; 

iii.  The Veteran has a total disability permanent in nature resulting from a service-connected disability, and/or 

iv.  The claimant was a participant in a vocational rehabilitation program at the time the care was rendered. 

If the Veteran met ANY of the above criteria, the AMC/VHA should forward the claim's file to an appropriate VA healthcare provider to obtain answers to the following questions after a review of the record on appeal:

(a)  Is it at least as likely as not (50 percent probability or more) that the medical treatment provided the Veteran on June 1, 2010 was rendered in a medical emergency of such nature that delay would have been hazardous to life or health?  Rationale must be provided for the opinion proffered.

(b)  Is it at least as likely as not (50 percent probability or more) that on June 1, 2010, given the Veteran's medical status, a VA or other Federal facility was not feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable?  Rationale must be provided for the opinion proffered.

5.  As to reimbursement of the medical expenses under 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008, the AMC/VHA should make a specific, documented finding as to each of the following:  

i.  At the time of the treatment did the Veteran have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for that treatment;  

ii.  Was the Veteran financially liable for the treatment; 

iii.  Has the Veteran exhausted without success all claims and remedies reasonably available to him or the provider against any third party for payment of the treatment; 

iv.  Was the Veteran enrolled in the VA health care system within the 24-month period preceding the furnishing of the treatment; and 

v.  Was the emergency services provided in a hospital emergency department or a similar facility held out as providing emergency care to the public? 

If the Veteran meets ALL of the above criteria, the AMC/VHA should forward the claim's file to an appropriate VA healthcare provider to obtain answers to the following questions after a review of the record on appeal:

(a) Is it at least as likely as not (50 percent probability or more) that the medical treatment provided the Veteran on June 1, 2010, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health?  Rationale must be provided for the opinion proffered.

(b) Is it at least as likely as not (50 percent probability or more) that on June 1, 2010, a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson?  Rationale must be provided for the opinion proffered.

6.  After the above development is complete, adjudicate the claim under 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


